Citation Nr: 1203610	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-05 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  The proper evaluation for the Veteran's service connected diabetes mellitus, to include whether or not the reduction from the previous 40 percent evaluation to the current 20 percent evaluation made during the course of this appeal was warranted.  

2.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine and sacroiliac joints.  

3.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the right knee. 

4.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left knee. 

5.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD), distal esophagitis, and duodenitis.  

6.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae.  

7.  Entitlement to a compensable evaluation for tension headaches.  

8.  Entitlement to a compensable evaluation for a fungal infection of the toenails.  

9.  Entitlement to a compensable evaluation for scar of the ring finger of the right hand.  

10. Entitlement to a compensable evaluation for a left foot heel spur.  

11. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  




FINDINGS OF FACT

1.  All procedural requirements for a reduction in the evaluation of the Veteran's diabetes mellitus have been met.  

2.  The evidence shows that the symptomatology produced by the Veteran's diabetes mellitus at the time of the August 2005 rating decision that awarded a 40 percent evaluation for that disability consisted of use of insulin and a restricted diet without evidence of regulation of activity, so that it was clear and unmistakable error to award a 40 percent evaluation on the basis of regulation of activity.  

3.  The Veteran's diabetes mellitus continues to be manifested by daily injections of insulin and restricted diet, without regulation of activities or hospitalization due to ketoacidosis or hypoglycemic reactions.  

4.  The Veteran's lumbar spine disability is productive of limitation of motion to 90 degrees of flexion; 30 degrees of extension; 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation without additional disability due to pain, weakness, fatigability or incoordination after repetitive motion.  There is no evidence of neurologic manifestations or of ankylosis of the spine.  

5.  The Veteran's right knee has at least 70 degrees of flexion and zero degrees of extension, with no instability and no additional impairment due to pain, weakness, incoordination and fatigability.  

6.  The Veteran's left knee has at least 130 degrees of flexion and zero degrees of extension, with no instability and no additional impairment due to pain, weakness, incoordination and fatigability.  

7.  The Veteran's GERD is has been productive of chest pain, nausea, and vomiting; however, the Veteran denied these symptoms on the most recent VA examination, he has gained weight, and there is no evidence that his disability has been productive of considerable impairment of health.  

8.  The Veteran's pseudofolliculitis barbae is productive of no more than slight disfigurement, and is not productive of one of the eight characteristics of disfigurement.  

9.  The objective evidence does not show that the Veteran experiences prostrating headaches.  

10. The Veteran's fungal infection of the toenails affects less than 5 percent of the exposed area, and no more than topical therapy has been required during the last 12 month period.  

11. The Veteran's scar of the right ring finger does not result in any impairment to the right ring finger; it is superficial without breakdown of the skin or pain.  

12. The Veteran's heel spur of the left foot is not productive of any current symptomatology.  

13. The Veteran is service connected for degenerative joint disease of the lumbosacral spine and sacroiliac joints, evaluated as 40 percent disabling; degenerative joint disease of the left knee, evaluated as 20 percent disabling; degenerative joint disease of the right knee, evaluated as 20 percent disabling; diabetes mellitus with bilateral diabetic retinopathy, peripheral neuropathy of the upper and lower extremities and erectile dysfunction, evaluated as 20 percent disabling; GERD, evaluated as 10 percent disabling; and a left foot heel spur, a scar of the ring finger of the right hand, fungal infection of the toenails bilaterally, tension headaches, and pseudofolliculitis barbae, each evaluated as zero percent disabling.  The Veteran has a combined evaluation of 70 percent.  

14. Medical opinion states that the Veteran's service connected disabilities do not preclude light physical or sedentary employment. 




CONCLUSIONS OF LAW

1.  The reduction of the evaluation of the Veteran's diabetes mellitus from 40 percent to 20 percent was proper, and the criteria for an evaluation in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.321(b), 3.500, 4.7, 4.10, 4.119, Code 7913 (2011).  

2.  The criteria for an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine and sacroiliac joints have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242 (2011).  

3.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5260, 5261 (2011).  

4.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5260, 5261 (2011).  

5.  The criteria for an evaluation in excess of 10 percent for gastroesophageal reflux disease, distal esophagitis, and duodenitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.20, 4.114, Code 7346 (2011). 

6.  The criteria for an initial compensable evaluation for psuedofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Codes 7800, 7814 (2008); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.118, Code 7800, 7813 (2011).  

7.  The criteria for a compensable evaluation for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.20, 4.124a, Code 8100 (2011).  

8.  The criteria for a compensable evaluation for a fungal infection of the toenails have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.118, Code 7806, 7813 (2011).  

9.  The criteria for a compensable evaluation for a scar of the right ring finger have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (2008); 38 C.F.R. §§ 3.321(b), 4.7, 4.10 (2011).  

10. The criteria for a compensable evaluation for a left foot heel spur have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.31, 4.40, 4.59, 4.71a, Code 5284.  

11. The criteria for a total rating based on individual unemployability due to service connected disabilities have not been met.  C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in September 2005 and October 2006 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  Although the notification regarding the assignment of disability ratings and effective dates was not received until after the initial adjudication of the claim, this does not result in any harm to the Veteran, as his claim has been readjudicated since receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  All VA treatment records have been obtained.  The Veteran has declined his right to a hearing.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluations

The Veteran contends that the evaluations assigned to his service connected disabilities are inadequate to reflect the impairment they produce.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Diabetes Mellitus

The Veteran contends that his diabetes should be evaluated as more than 20 percent disabling.  He notes that he is required to take insulin three times each day, and he argues that he has a restricted diet and regulation of activities.  He states that he is unable to engage in any strenuous activity.  Finally, the Veteran argues that the reduction in his evaluation from 40 percent to 20 percent during the course of this appeal is not supported by the evidence.  

The record shows that entitlement to service connection for diabetes mellitus was granted by an April 1997 rating decision.  A 20 percent evaluation was assigned for this disability effective from the Veteran's August 1996 discharge from service.  An August 2005 rating decision increased the evaluation to 40 percent, effective from May 14, 2004.  In August 2005, the Veteran submitted a claim for TDIU, which was interpreted as a claim for an increased evaluation for all service connected disabilities.  A March 2006 rating decision continued the 40 percent rating for diabetes mellitus.  The Veteran appealed this decision.  In a January 2008 rating decision, bilateral diabetic retinopathy was added to the diagnosis of the Veteran's diabetes mellitus.  However, this rating decision proposed to decrease the 40 percent evaluation to 20 percent based on clear and unmistakable error in the August 2005 rating decision that had assigned the 40 percent evaluation.  The reduction was finalized in an October 2008 rating decision, and a 20 percent rating was assigned from January 2009.  The 20 percent evaluation currently remains in effect.  

The rating criteria for diabetes mellitus states that diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 percent disabling.  When insulin and a restricted diet is required, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  When diabetes mellitus is manageable by restricted diet only, a 10 rating is warranted.  Note one states that the adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Note two states that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119, Code 7913. 

As noted above, the evaluation for the Veteran's diabetes mellitus was reduced from the 40 percent rating that was in effect at the time he submitted his claim to the current 20 percent rating.  This was done on the basis that the August 2005 rating decision that granted the 40 percent evaluation committed clear and unmistakable error when it determined that the Veteran's diabetes mellitus required regulation of activities, thereby meeting the criteria for the 40 percent rating.  The Board will first review this reduction to determine whether or not it was proper before attempting to determine the correct evaluation to be assigned the Veteran's diabetes mellitus.  

First, the Board notes that there are certain procedural steps that must be taken prior to the reduction in evaluation of a service connected disability.  Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e). 

At this juncture, the Board notes that the provisions of 38 C.F.R. § 3.344 contain certain protections and procedures that are applicable when the rating for a disability is reduced.  These protections apply to ratings that have been in effect at the same level for five years or more.  They do not apply to disabilities which have not stabilized and are likely to improve.  As the 40 percent evaluation for the Veteran's diabetes was in effect for less than five years, the provisions of 38 C.F.R. § 3.344 do not apply in this instance.  

In this case, the Veteran was notified of the proposed reduction in a January 2008 letter.  The letter furnished detailed reasons for the proposed reduction, and also informed him that he had 60 days in which to submit additional evidence.  The October 2008 rating decision that finalized the proposed reduction is dated well after the end of the 60 days in which the Veteran had to respond.  The Veteran was informed of the final reduction in an October 2008 letter, and notified that the effective date of the reduction would be January 1, 2009.  This was one day after the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Therefore, the procedural requirements for a reduction outlined by 38 C.F.R. § 3.105(e) have been met.  

The Board will now review the August 2005 rating decision to determine whether or not the reduction is supported by the evidence.  

The August 2005 rating decision was final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Regulations state that previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  Except as provided in paragraphs (d) and (e) of this section, where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply.  38 C.F.R. § 3.105(a).  The Board notes that 38 C.F.R. § 3.500(b)(2) is concerned with the effective date of the reduction.  

Clear and unmistakable evidence means that the evidence " 'cannot be misinterpreted and misunderstood, i.e., it is undebateable.'  " Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 

The evidence considered by the August 2005 rating decision included a March 2005 VA examination and VA treatment records dating from 2004 to 2005.  The decision noted that a 40 percent evaluation required use of insulin, a restricted diet, and regulation of activities.  The decision noted that the Veteran used insulin, and that he was on a low carbohydrate, no sugar diet.  It further stated that activity was considered restricted due to the required frequent monitoring of blood sugar levels.  Therefore, the decision found that the requirements for the 40 percent evaluation had been met.  The effective date of the increase was May 14, 2004, which the decision stated was the date the evidence first showed that the requirements for a 40 percent evaluation were met.  

A review of the evidence considered in August 2005 shows that the Veteran's fasting blood sugars often ran high or fluctuated.  However, a December 2003 note states that the plan for the Veteran included diet and exercise.  An April 2004 note shows that after he was admitted for complaints of chest pain, patient instructions at discharge were to continue a low salt, diabetic diet, and to continue preadmission activities.  The May 14, 2004 treatment records that were the basis for the effective date for the increased evaluation state that the Veteran is physically active and exercises three times a week.  His treatment plan continued to call for diet and exercise.  July 2004 records continued to recommend diet and exercise.  September 2004 records also note that the Veteran was going to work more on using diet and exercise to treat his hypertension.  December 2004 treatment notes show that he requested a letter stating that he was able to go back to work.  

The Veteran was afforded a VA examination of his diabetes in May 2005.  He denied ketoacidosis or hypoglycemic reactions that required hospitalization.  He got hypoglycemic about once at week, but he would feel better after having something to eat.  In regards to a restricted diet, the Veteran said that he was to watch his carbohydrates.  He denied weight loss or gain.  The Veteran denied any restrictions of activities due to his diabetes.  Current treatment included medication as well as insulin twice a day and some regular insulin on his sliding scale.  He visited his diabetic care provider every three months.  He denied anal pruritits and diabetic retinopathy.  The Veteran reported numbness in the right great toe but this had started after a fracture.  On examination, the Veteran weight 205, and he had maintained this weight over the previous year.  The diagnoses included diabetes mellitus type 2, insulin dependent.  

After review of the evidence, the Board agrees that it was clear and unmistakable error for the August 2005 rating decision to increase the evaluation of the Veteran's diabetes to 40 percent.  The rating schedule states that there are three criteria that must be met in order to receive a 40 percent evaluation; the use of insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Code 7913.  While the evidence clearly shows that the Veteran uses insulin at least twice a day and that he has a restricted diet, at no point does any of the Veteran's physicians tell him to regulate his activities due to his diabetes or for any other reason.  In fact, the Veteran's ongoing treatment plan as related to him by his doctors included exercise, and he denied any regulation of activities due to his diabetes mellitus at the May 2005 VA examination.  There is no evidence whatsoever to indicate that the Veteran had regulation of his activities due to diabetes mellitus as of May 2004 or at any other point during the period for consideration.  Moreover, there is nothing in either the rating schedule or the medical evidence that would equate frequent monitoring of blood sugar levels with regulation of activities.  Given the complete absence of evidence of regulation of activities prior to the August 2005 rating decision, the Board finds that the evidence showing that the Veteran did not meet the criteria for a 40 percent rating is undebateable, and thereby clear and unmistakable.  The Board concludes that the reduction in evaluation to 20 percent based on the Veteran's well established use of insulin and a restricted diet was proper.  38 C.F.R. § 4.119, Code 7913.

The Board will now consider whether or not the evidence received since August 2005 supports an evaluation in excess of 20 percent for the Veteran's diabetes mellitus.  

September 2005 VA treatment records note that the Veteran continues to watch his diet and to use insulin.  He was walking one mile a day.  January 2007 and February 2007 records note that the Veteran had not been compliant with his medications and that his diabetes mellitus was poorly controlled at the present time.  April 2007 records indicate that the Veteran's plan to improve his health included exercise and a proper diet.  Additional April 2007 records state that no signs of hyperglycemia or hypoglycemia were noted.  The Veteran was followed up for mild nonproliferative diabetic retinopathy in July 2007.  

The Veteran was afforded a VA general medical examination in October 2007.  He reported that his diabetes was currently asymptomatic.  He denied hypoglycemia and diabetic ketoacidosis.  The Veteran had gained 40 pounds but attempted to follow a diet.  He did not have any restrictions of his activities.  The Veteran did not use oral medication but did receive injections of insulin.  He received medical care for his diabetes every three months.  Blood test results showed that his diabetes was in good control.  The diagnoses included diabetes mellitus type 2 with mild non-proliferative diabetic retinopathy and erectile dysfunction.  There were no effects on his activities of daily living.  

VA treatment records dating December 2008 note that control of his diabetes was still suboptimal.  He was also seen for chronic low back pain at that time, and told to avoid strenuous activity and heavy lifting due to his back.  The Veteran was then referred to physical therapy.  Other December 2008 records again note mild non-proliferative diabetic retinopathy.

The Veteran underwent an additional VA general medical examination in November 2009.  He did not have any episodes of hypoglycemia or ketoacidosis.  His activities were not restricted to prevent hypoglycemia, but were limited due to pain in his back and knees, and the Veteran was noted to walk with a cane.  The Veteran was on a special diet, and he was treated with both oral medication and insulin injections three times a day.  Diabetic retinopathy had previously been diagnosed, and the Veteran reported numbness and tingling in his hand and feet for the past few years.  

VA treatment records dating from 2009 to 2011 show that the Veteran continued to be followed for diabetes mellitus that was described as uncontrolled.  August 2010 optometry records note mild non-proliferative diabetic retinopathy.

The Board finds that the evidence continues to more nearly resemble the criteria for the 20 percent evaluation than that for the 40 percent or higher evaluations for the entire portion of the period on appeal.  The Veteran continues to receive daily injections of insulin and at times requires three injections each day.  He also continues to have dietary restrictions as a result of his diabetes.  However, although the Veteran argues that he is unable to engage in strenuous activities due to his diabetes, the medical records show that in fact he has been encouraged to exercise by his health care providers.  In fact, he continued to exercise until his back and knee disabilities began to interfere.  There is no treatment plan or record from a medical care provider that states or suggests that the Veteran has regulation of activities due to his diabetes mellitus.  Furthermore, while the Veteran's diabetes has produced mild non-proliferative diabetic retinopathy and peripheral neuropathy to a noncompensable degree, he does not experience ketoacidosis or hypoglycemic reactions, and has not been hospitalized for these symptoms.  His diabetes is often described as poorly or non-controlled, but it is also noted that the Veteran is not fully compliant with his treatment.  The October 2007 examination states that the Veteran visits his diabetic care provider every three months, and there is no evidence that his visits have increased to two a month.  On one occasion the Veteran stated that he noted a loss of strength but the remaining evidence does not show that this has continued.  He has not lost weight but has instead gained weight.  The Board concludes that the criteria for an evaluation in excess of 20 percent have not been met.  38 C.F.R. § 4.119, Code 7913.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Veteran has not reported any symptoms that are not contemplated by the rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  He has not required hospitalization for his diabetes, and although he reports retiring from work in part due to his diabetes, he also attributes his retirement to other factors.  In summary, there is no objective evidence that the Veteran's service connected disabilities present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Lumbar Spine

The record indicates that service connection for degenerative joint disease of the lumbar spine and degenerative osteoarthritis of the sacroiliac joints was granted in an April 1997 rating decision.  A 20 percent evaluation was assigned for this disability.  A June 1999 rating decision increased the evaluation to the current 40 percent rating.  

The Veteran's claim is evaluated under the rating code for 38 C.F.R. § 4.71a, Code 5242, for degenerative arthritis of the spine.  Under this rating code, degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable anklylosis of the entire cervical spine is evaluated as 30 percent disabling.  

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent evaluation.  

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation requires unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The evidence includes a VA examination of the spine conducted in May 2005.  He described constant pain and an inability to bend over.  Aggravating factors included walking more than two blocks.  The Veteran had not worked since 2004.  He had missed about 70 days of work that year, but he attributed only a third of that to his back.  On examination, the Veteran had forward flexion to 90 degrees, backward extension to 10 degrees, right lateral rotation to 30 degrees, left lateral rotation to 30 degrees, and right and left rotation to 30 degrees.  After repetitive movement, the Veteran had forward flexion to 90 degrees, backward extension to 15 degrees, right lateral rotation to 30 degrees, left lateral rotation to 30 degrees, and right and left rotation to 30 degrees.  There was objective evidence of pain in that the Veteran grimaced during testing.  Neurologic examination noted stated that cranial nerves II through XII were intact.  Sensation was intact except the right great toe was somewhat decreased.  The Veteran had zero reflexes at the knees and in the upper extremities.  The diagnosis was degenerative disc disease of the lumbar spine per the Veteran.  

A September 2007 X-ray study revealed a mild scoliosis to the right, and mild discogenic degenerative change at L5 to S1.  The impression was mild degenerative change with no acute abnormality.  

At an October 2007 VA general medical examination, the Veteran had 90 degrees of flexion; 30 degrees of extension; 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation.  There was no additional loss of motion of repetitive movement.  There was no evidence of spinal ankylosis.  The straight leg raising test was negative, and the Veteran had normal motor, sensory, and reflex examinations.  The finding was of a normal low back examination.  

The Veteran had another VA general medical examination in November 2009.  He complained of constant moderate lower back pain, intermittent stiffness, and spasms.  There was no evidence of spinal ankylosis.  Straight leg testing was negative.  A neurologic examination was also conducted.  The Veteran had 90 degrees of flexion; 30 degrees of extension; 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation.  There was objective evidence of pain following repetitive motion, but there were no other limitations.  

VA treatment records showing ongoing complaints and treatment for back pain dating through 2011 were reviewed.  These show findings consistent with the VA examinations.  

The Board finds that entitlement to an evaluation greater than 40 percent for the Veteran's lumbar spine disability is not established by the evidence for any portion of the period on appeal.  Basically, the rating criterion requires that he have unfavorable ankylosis of the thoracolumbar spine to receive an evaluation of 50 percent or more.  However, every examination states that there is no evidence of ankylosis.  In fact, the Veteran retains full or near full range of motion, without evidence of additional limitations after repetitive motion.  As there is no evidence of ankylosis, and as there is no evidence that the Veteran's back is forced into ankylosis by pain, weakness, fatigability, or incoordination due to repetitive motion, there is no basis for an evaluation higher than the 40 percent that is currently established.  

The Board has considered entitlement to separate evaluations for associated neurologic abnormalities, but none were indentified on examination.  The Board has also considered whether or not the Veteran should be evaluated under the rating criteria for intervertebral disc syndrome, but finds that such an evaluation is not supported by the evidence as there is no confirmed diagnosis of intervertebral disc syndrome.  However, even if there was such a diagnosis, the Board notes that there is no evidence that the Veteran has ever experienced incapacitating episodes that required being assigned to bed rest by a doctor for his back, much less assigned to at least six weeks of bed rest in one year.  38 C.F.R. § 4.71a, Code 5243.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Veteran does not experience any symptoms that are not contemplated by the rating criteria.  He has not had frequent hospitalizations for his back, and while he missed about 70 days of work during the last year before he retired, the Board notes that the Veteran estimates that only about a third of these absences were due to his back.  There is no objective evidence that the Veteran's service connected back disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Knees

Entitlement to service connection for degenerative joint disease affecting both knees was granted by an April 1997 rating decision.  A 10 percent evaluation was assigned to each of these disabilities.  A June 1999 rating decision increased the evaluation for each knee to 20 percent.  

The Veteran's knees are both evaluated under the rating code for traumatic arthritis.  This rating code states that traumatic arthritis is to be evaluated the same as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Limitation of extension of the knee to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Normal range of motion is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II. 

In a precedent decision, the Acting General Counsel of the VA stated that if a musculoskeletal disability is rated under a specific diagnostic code that does not appear to involve limitation of motion, and another diagnostic code predicated upon limitation of motion may be applicable, the other diagnostic code must be considered.  For a knee disability rated under 38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 5261 does not need to be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be established based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

Separate evaluations may be assigned when there is loss of both extension and flexion of the knee.  VAOPGCPREC 9-04.

In addition to the above, any additional limitations that result from pain, weakness, incoordination or fatigability after repetitive motion must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Veteran underwent a VA examination of his joints in May 2005.  He reported that his knees seemed to be getting much worse, and that he had constant knee pain.  He added that his knees would lock on him three or four times a day, and that his right knee would give way about two times a week.  He did not use a brace.  The Veteran denied missing work due to his knees.  On examination, the right knee had range of motion from zero to 70 degrees, and the left had full range of motion.  There was no change after repetitive use.  There was objective evidence of pain in the form of facial grimacing.  The drawer sign and McMurray sign were negative bilaterally.  The Veteran was able to do deep knee bends to about halfway before complaining of pain in each knee.  An X-ray study revealed mild degenerative joint disease in the right knee.  

At the October 2007 VA general medical examination, both knees had 140 degrees of flexion and extension to zero degrees.  There was no additional loss of motion after repetitive use.  The examiner stated that there was no joint swelling, effusion, tenderness or laxity.  The only other abnormality was clicks in the right knee.  An X-ray study confirmed a loose body in the right knee but no other bony abnormality.  There was no evidence of degenerative joint disease in the left knee.  

The November 2009 VA examination shows that both knees had range of motion from 130 degrees to zero degrees.  There was objective evidence of pain following motion, but no additional limitations.  There was no evidence of instability.  

VA treatment records showing ongoing complaints and treatment for knee pain dating through 2011 were reviewed.  These show findings consistent with the VA examinations.  

The Board finds that the evidence does not support entitlement to an evaluation of greater than 20 percent for either the right or left knee for any portion of the period on appeal.  At no time has flexion been limited to 15 degrees or has extension been limited to 20 degrees.  In fact, range of motion has been full or near full.  Additional limitations due to pain, weakness, incoordination or fatigability were not demonstrated on any examination.  There is no basis for an increased evaluation for either knee.  

The Board has considered entitlement to separate evaluations based on subluxation and instability, but this is not supported by the evidence.  Although the Veteran complains of giving way of the right knee, all objective testing has been negative for instability or subluxation of the knees.  Similarly, the Board has considered separate evaluations based on loss of motion for both extension and flexion, but the Veteran has had normal extension on every examination.  There is simply no basis for an evaluation in excess of 20 percent for either knee.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5260, 5261.  

Finally, the Board has considered entitlement to an extraschedular evaluation for the knees, but this is not supported by the evidence.  The Veteran does not experience any symptoms that are not contemplated by the rating criteria.  He has not had frequent hospitalizations for his knees, and he denied missing any work for these disabilities.  There is no objective evidence that the Veteran's service connected disabilities present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See 38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

GERD

Entitlement to service connection for GERD, distal esophagitis, and duodenitis was established in an April 1997 rating decision.  A 10 percent evaluation was assigned, which currently remains in effect.  

The rating code does not contain an entry for all of the Veteran's conditions.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's disability is evaluated under the rating criteria for a hiatal hernia.  Under the rating code for a hiatal hernia, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.

The Veteran was afforded a VA examination for the esophagus and hiatal hernia in May 2005.  He stated that he had difficulty swallowing on a daily basis and soreness in his chest after a meal.  He denied hematemesis or melena.  He states that he regurgitates food every day.  It was basically after he ate that he had reflux type symptoms and regurgitation of food content.  He also reported nausea and vomiting two or three times a week.  He had lost some weight before he began insulin use but he had since gained back to 205 and was maintaining at that level.  On examination, there was no evidence of anemia.  The Veteran was well developed and well nourished, and in no acute distress.  The abdomen was soft with some palpable tenderness in the epigastric region.  There was no rebound tenderness.  The records showed that he had a history of H. pylori, but was doing fine after treatment.  Since then there had been no further mention of his reflux symptoms or problems.  The diagnosis was GERD status post H. pylori.  

September 2005 treatment records state that the Veteran had no melena and no hematemesis.  His stomach was better but he had occasional gas and heartburn with spicy food.  As long as he watched his diet his stomach was good.  

At the October 2007 general VA examination, other significant cardiac symptoms or history included non-cardiac chest pain.  He reported heartburn, but denied nausea, vomiting, regurgitation, hematemesis, indigestion, and melena.  No abnormalities were recorded on physical examination.  

The Veteran reported epigastric discomfort and heartburn, belching and flatulence at the November 2009 general VA examination.  The course of his disability was described as intermittent with remissions.  The response to his current medication was fair.  The Veteran denied vomiting, nausea, and regurgitation.  There was no history of hematemesis, melena, or abdominal pain.  On examination, the claims folder was reviewed by the examiner.  The Veteran was well nourished and in no acute distress.  He weighed 234 pounds and there had been no weight change.  The diagnosis was GERD.  There were no effects on the Veteran's occupation as he was not employed, and no effects on his usual daily activities.  

VA treatment records showing ongoing treatment for GERD dating through 2011 were reviewed.  November 2010 records state that the GERD was stable.  

The Board finds that the evidence does not support an evaluation in excess of the 10 percent rating that is currently in effect for any portion of the period on appeal.  The Veteran reported reflux type symptoms and regurgitation of food content in May 2005, as well as nausea and vomiting two or three times a week.  The October 2007 VA examination noted non-sternal chest pain, although it is unclear if this was the result of his GERD.  However, he has denied nausea, vomiting, regurgitation, hematemesis, indigestion, and melena on his most recent two examinations.  The evidence further shows that not only is there no evidence of considerable impairment of health, the Veteran in fact gained 30 pounds between 2007 and 2009.  Therefore, the criteria for a 30 percent evaluation have not been met.  38 C.F.R. § 4.114, Code 7346.

The Board has considered entitlement to an extraschedular evaluation for the GERD, but this is not supported by the evidence.  The Veteran does not experience any symptoms that are not contemplated by the rating criteria.  He has not had frequent hospitalizations for his GERD, and he denied missing any work for this disability.  There is no objective evidence that the Veteran's service connected GERD presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See 38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  




Pseudofolliculitis Barbae

Entitlement to service connection for psuedofolliculitis barbae was established in an August 2005 rating decision issued during the course of the current appeal.  A zero percent evaluation was assigned for this disability.  

The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the rating criteria for psuedofolliculitis have changed during the course of the Veteran's appeal, effective from October 23, 2008.  

Pursuant to governing legal precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011).  

In this case, the Veteran's disability was originally evaluated under the rating code for tinea barbae.  This disability was evaluated under the rating criteria for disfiguring scars of the head, face, or neck.  Slight disfigurement was zero percent disabling.  Moderate disfigurement was 10 percent disabling.  Severe disfigurement, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles was 30 percent disabling.  Complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement was 50 percent disabling.  38 C.F.R. § 4.118, Codes 7800, 7814 (2008).  

Under the current rating criteria, there is no longer a Code 7814 for tinea barbae.  Instead, tinea barbae is now among the disabilities listed at Code 7813.  These disabilities are evaluated as disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability.  See 38 C.F.R. § 4.118, Code 7800.  

Diagnostic Code 7800 provides that an evaluation of 10 percent is warranted for disability of the skin of the head, face, or neck with one characteristic of disfigurement.  An evaluation of 30 percent requires disability of the skin of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears, (auricles), cheeks, lips) or with two or three characteristics of disfigurement.  Id. 

Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows: 

1) Scar 5 or more inches (13 or more cm.) in length.  2) Scar at least one-quarter inch (0.6 cm.) wide at widest part.  3) Surface contour of scar elevated or depressed on palpation.  4) Scar adherent to underlying tissue.  5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The Veteran was afforded a VA examination of the skin in May 2005.  He had a history of pseudofolliculitis during service.  It was helped by not shaving.  He denied using any therapies and he did not treat it.  He denied any secondary infections or neoplasm.  It did itch and become irritated.  On examination, the anterior face just below the right side of the mouth had a small patch area of about seven little pustules.  This area measured 2.5 centimeters by .5 centimeters.  There was also a lone larger pustule on the left side of the face measuring .5 centimeters, and another that was slightly tender to palpation measuring 1.5 centimeters.  These were the same color as the skin.  The amount of skin affected of the exposed area was approximately 25 percent.  There was no disfiguration or disfiguring scars.  The diagnosis was pseudofolliculitis.  This examination was accompanied by color photographs, which to the layman's eyes show only the one large pustule at the border of the Veteran's face and neck.

At the October 2007 VA general medical examination, no skin abnormalities were noted, and the hair and skin were described as normal.  

At the November 2009 VA general medical examination, the Veteran was noted to have received a no shaving profile for his psuedofolliculitis during service.  He currently had a beard.  The disability was described as stable.  There was no asymmetry of the head, face, or neck.  

The Board finds that the evidence does not support entitlement to a compensable evaluation for pseudofolliculitis barbae under either the old or new rating criteria for any portion of the period on appeal. 

Under the old rating criteria, the Veteran's disfigurement cannot be characterized as more than slight.  The May 2005 VA examination noted a small patch of pustules along with two other individual pustules.  This covered a space of about 25 percent of the visible area, but was the same color of the rest of the skin.  The more current examinations were negative for any findings, and the Veteran wore a beard at the November 2009 examination.  These findings show no more than slight disfigurement.  38 C.F.R. § 4.118, Codes 7800, 7814 (2008).  

As for the new rating criteria, none of the examinations displayed even one of the characteristics of disfigurement.  Therefore, there is no basis for a compensable rating.  38 C.F.R. § 4.118, Code 7800, 7813.  

The Board has considered entitlement to an extraschedular evaluation for psuedofolliculitis barbae.  However, the disability does not have any symptoms not contemplated by the rating criteria.  The examiners have stated that the pseudofolliculitis barbae does not affect the Veteran's employability, and it has not required hospitalization.  There is no objective evidence of any exceptional or unusual disability picture, and referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, was not required.  See 38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Tension Headaches

Entitlement to service connection for tension headaches was established in an April 1997 rating decision, which also assigned the zero percent evaluation that is currently in effect.  

The Veteran's tension headaches are evaluated by analogy to migraine headaches.  Migraine headaches which are very frequently completely prostrating with prolonged attacks productive of severe economic inadaptability are evaluated as 50 percent disabling.  Characteristic prostrating attacks occurring on an average of once a month over the last several months are evaluated as 30 percent disabling.  Characteristic prostrating attacks averaging one in two months over the last several months merits a 10 percent evaluation.  Less frequent attacks warrant continuation of the zero percent rating now in effect.  38 C.F.R. §§ 4.20, 4.124a, Code 8100.  

Treatment records dated January 2007 show that the Veteran was seen for complaints of a sore throat and headaches.  This was attributed to a viral infection.  

At the November 2009 VA general medical examination, the Veteran reported experiencing headaches at night and when his back hurt.  He had photophobia.  The Veteran reported temporal headaches that occur two to three times each week lasting approximately one hour.  These were usually prostrating in that he had to sit down.  He did not take any medications or undergo any treatment.  On neurologic examination, the Veteran had normal coordination and orientation.  The examiner stated that these headaches had no effect on the Veteran's usual daily activities.  

The Board finds that entitlement to a compensable evaluation for tension headaches is not warranted for any portion of the period on appeal.  The Veteran reports experiencing temporal headaches two or three times per week that last approximately one hour.  These were described as "usually" prostrating because the Veteran had to sit down.  However, the Board notes that the common meaning of prostrating would be that it requires one to lie completely down.  There is no evidence that the Veteran's headaches require him to do this.  Therefore, the Board is unable to find the Veteran's statements that he has two or three prostrating headaches each week to be credible, as he himself reports that these require him to sit and not lie down.  The Board further notes that VA treatment records dating from 2004 to 2011 have been reviewed and these are negative for objective evidence of prostrating headaches.  As there is no objective evidence of headaches that are actually prostrating, a continuation of the zero percent evaluation is warranted. 

The Board has considered entitlement to an extraschedular evaluation for tension headaches.  However, the disability does not have any symptoms not contemplated by the rating criteria.  The examiners have stated that the tension headaches do not affect the Veteran's employability, and it has not required hospitalization.  There is no objective evidence of any exceptional or unusual disability picture, and referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, was not required.  See 38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Fungal Infection of the Toenails

Service connection for fungal infection of the toenails was established in the April 1997 rating decision, which assigned the noncompensable evaluation currently in effect.  

The Board notes that at the time of the Veteran's claim for an increased evaluation, his disability was evaluated under the rating code for dermatitis or eczema.  38 C.F.R. § 4.118, Code 7806.  

Under this rating code, if less than 5 percent of the entire body or less than 5 percent of the exposed area are affected, and no more than topical therapy has been required during the last 12 month period, a zero percent evaluation is assigned.  

A 10 percent rating is for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent rating is for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 60 percent rating is for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

As previously noted, portions of 38 C.F.R. § 4.118 were changed as of October 23, 2008.  The Veteran's disability is now evaluated under 38 C.F.R. § 4.118, Code 7813.  However, as this rating code directs that the disability be evaluated under various rating codes to include that for dermatitis or eczema according to the predominate disability; there is no substantive change in the rating code used to evaluate the Veteran's disability.  

At the November 2009 VA general medical examination, the Veteran reported a history of tinea pedis while wearing boots.  He currently had mild symptoms.  He used an anti-fungal foot solution daily which provided fair relief.  On examination, there were no visible nail abnormalities.  

The Board finds that entitlement to a compensable evaluation for Veteran's fungal infection of the toenails is not warranted for any portion of the period on appeal.  No infection was visible at the most recent examination.  It affects less than 5 percent of the exposed area, and no more than topical therapy has been required during the last 12 month period.  This equates to continuation of the zero percent evaluation already in effect.  38 C.F.R. § 4.118, Code 7806.  

The Board has considered entitlement to an extraschedular evaluation for fungal infection of the toenails.  However, the disability does not have any symptoms not contemplated by the rating criteria.  The examiners have stated that the fungal infection does not affect the Veteran's employability, and it has not required hospitalization.  There is no objective evidence of any exceptional or unusual disability picture, and referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, was not required.  See 38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Scar of the Ring Finger of the Right Hand

Entitlement to service connection for a scar of the ring finger of the right hand was established in the April 1997 rating decision.  A zero percent evaluation was assigned under the rating code for scars, other.  38 C.F.R. § 4.118, Code 7805.  

Under the rating criteria in effect at the time the Veteran submitted his claim for an increased evaluation, scars, other were to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118, Code 7805 (2008).  Other rating codes for consideration included those for scars that were superficial and poorly nourished with repeated ulceration, and scars that were superficial, tender and painful on objective demonstration.  These were each evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Codes 7803, 7804 (2008).  

Again, the Board notes that the regulation governing the rating criteria for disabilities of the skin were changed effective October 23, 2008.  However, the Veteran has not requested review under the current criteria.  The Board will review his claim under the rating criteria in effect at the time of his claim.  38 C.F.R. § 4.118.  

At the October 2007 VA examination, the Veteran did not have any impaired strength or dexterity of the right hand.  

At the November 2009 VA examination, the Veteran stated that he had injured his hand when it went through some glass and cut his right ring and small finger.  There were no current residuals except for minor scarring.  An X-ray study was negative.  The exact location of the scar was the distal end of the right ring finger.  There were no skin breakdowns and no pain.  It measured one centimeter by two centimeters.  It was superficial with no inflammation, no edema, and no keloid formation.  There were no other disabling effects.  

The Board finds that a compensable evaluation for his scar of the right ring finger is not warranted for any portion of the period on appeal.  This scar does not result in any impairment to the finger whatsoever.  Moreover, it is superficial, with no breakdown of the skin or pain.  There is no basis for a higher rating under any of the criteria.  38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (2008).

The Board has considered entitlement to an extraschedular evaluation for the scar of the right ring finger.  This disability does not have any symptoms not contemplated by the rating criteria, and there is no objective evidence of any exceptional or unusual disability picture.  It follows that referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, was not required.  See 38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Left Foot Heel Spur

Entitlement to service connection for a left foot heel spur was established in the April 1997 rating decision.  A zero percent evaluation was assigned for this disability.  

The Veteran's left foot heel spur is evaluated under the rating code for other foot injuries.  Under this rating code, a moderate injury is evaluated as 10 percent disabling, a moderately severe injury is 20 percent disabling, and a severe injury is 30 percent disabling.  38 C.F.R. § 4.71a, Code 5284.  

The rating code for other foot injuries does not contain a provision for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

At the October 2007 VA examination, the report of an examination of the feet states that there were no abnormal findings.  There was no pain on palpation of either foot.  

The Veteran denied current problems with heel spurs at the November 2009 VA examination.  On examination, there were no abnormal findings and no evidence of foot or toe deformities.  An X-ray study noted minimal degenerative change at the great toe metatarsalphalangeal joint with small enthesophyte at the attachment of the plantar fascia on the calcaneus.  No acute osseous abnormalities were noted, and the soft tissues were unremarkable.  On examination, there was no evidence of painful motion, swelling, tenderness, or abnormal weight bearing.  There were no other positive findings, although the Veteran was noted to have an antalgic gait.  The disability was said to have no effect on the Veteran's daily activities.  

The Board finds that the evidence does not support entitlement to a compensable evaluation for a heel spur of the left foot for any portion of the period on appeal.  The Veteran denies having any current problems with his left foot, and the examinations have been negative for any current symptomatology.  Although he walks with an antalgic gait, the medical evidence indicates that this is the result of disabilities other than his heel spur such as his knees and back.  As the heel spur is not productive of any current symptomatology, the criteria for a moderate disability have not been met, and the current zero percent evaluation is proper.  38 C.F.R. §§ 4.31, 4.40, 4.59, 4.71a, Code 5284.  

The Board has considered entitlement to an extraschedular evaluation for the heel spur of the left foot.  This disability does not have any symptomatology, so there are no symptoms not contemplated by the rating criteria, and no objective evidence of any exceptional or unusual disability picture.  Referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service was not required.  See 38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

TDIU

The Veteran contends that his service connected disabilities combine to make him unemployable.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

The Veteran is currently service connected for degenerative joint disease of the lumbosacral spine and sacroiliac joints, evaluated as 40 percent disabling; degenerative joint disease of the left knee, evaluated as 20 percent disabling; degenerative joint disease of the right knee, evaluated as 20 percent disabling; diabetes mellitus with bilateral diabetic retinopathy, peripheral neuropathy of the upper and lower extremities and erectile dysfunction, evaluated as 20 percent disabling; GERD, evaluated as 10 percent disabling; and a left foot heel spur, a scar of the ring finger of the right hand, fungal infection of the toenails bilaterally, tension headaches, and pseudofolliculitis barbae, all evaluated as zero percent disabling.  The Veteran has a combined evaluation of 70 percent.  As he also has a single disability evaluated as 40 percent disabling, he meets the scheduler criteria for TDIU.  The Board must next determine whether or not these disabilities preclude him from all but marginal employment.  

December 2004 treatment notes show that the Veteran requested a letter stating that he was able to go back to work.  

At the VA examination of the spine conducted in May 2005, the Veteran noted he had not worked since 2004.  He had missed about 70 days of work that year, but he attributed only a third of that to his back.  The rest of the time was due to his diabetes and his heart.  

At the October 2007 VA general examination, it was noted that the Veteran had been unemployed for the past four years.  He did not consider himself retired.  The reasons given for his unemployment were low back pain and diabetes.  At the conclusion, the examiner opined that the Veteran's low back and right knee condition would affect his ability to engage in strenuous physical work but not light physical or sedentary work.  The rest of his service connected conditions would not affect his ability to perform physical or sedentary work.  

At the November 2009 examination, the Veteran was noted to remain unemployed but not retired.  His usual occupation was a welding technician.  The reason he gave for his unemployment was that his diabetes was out of control, and back and knee pain from lifting.  However, the examiner did not provide an opinion as to the Veteran's current ability to be employed.  

The Board finds that the Veteran's service connected disabilities do not prevent him from obtaining and maintaining substantive employment.  The evidence indicates that the Veteran last worked in 2004, and he later reported that he left this job due to uncontrolled diabetes, back pain, and knee pain.  However, he reported having missed 70 work days during his last year of employment due to not only his service connected diabetes, knees, and back, but also due to a nonservice connected heart disability.  However, at the end of 2004, he believed that he remained able to work, as he sought a letter saying he could return to work.  The October 2007 VA examiner opined that while the Veteran's service connected disabilities would affect his ability to perform strenuous work, it did not prevent him from performing light physical or sedentary work.  There is no other medical opinion to the contrary.  In reaching this decision, the Board recognizes that the Veteran's service connected disabilities certainly affect his occupational abilities.  This is acknowledged by the high 70 percent evaluation currently assigned.  However, the question is whether or not the service connected disabilities preclude all but marginal employment, and the October 2007 medical opinion holds that they do not.  Therefore, a TDIU is not warranted.  


	(CONTINUED ON NEXT PAGE)



ORDER

The reduction from the 40 percent evaluation to the current 20 percent evaluation for the Veteran's diabetes mellitus was proper, and the 20 percent evaluation remains proper; the appeal is denied. 

Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine and sacroiliac joints is denied. 

Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the right knee is denied. 

Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left knee is denied. 

Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease, distal esophagitis, and duodenitis is denied. 

Entitlement to an initial compensable evaluation for psuedofolliculitis barbae is denied. 

Entitlement to a compensable evaluation for tension headaches is denied. 

Entitlement to a compensable evaluation for a fungal infection of the toenails is denied. 

Entitlement to a compensable evaluation for a scar of the right ring finger is denied. 

Entitlement to a compensable evaluation for a heel spur of the left foot is denied. 

	(CONTINUED ON NEXT PAGE)



Entitlement to a total rating based on individual unemployability due to service connected disabilities is denied. 




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


